Case 14-38889        Doc 73     Filed 12/19/18     Entered 12/19/18 11:06:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-38889
         John E Ledbetter
         Patricia A Ledbetter
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/27/2014.

         2) The plan was confirmed on 12/19/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/03/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $42,500.00.

         10) Amount of unsecured claims discharged without payment: $13,251.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-38889       Doc 73     Filed 12/19/18    Entered 12/19/18 11:06:17                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $47,262.50
        Less amount refunded to debtor                         $518.94

 NET RECEIPTS:                                                                                 $46,743.56


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,260.07
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,760.07

 Attorney fees paid and disclosed by debtor:               $500.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured     12,694.00     12,694.00        12,694.00            0.00       0.00
 BAYVIEW LOAN SERVICING LLC    Secured        4,186.60       3,188.70         3,188.70      3,188.70        0.00
 BAYVIEW LOAN SERVICING LLC    Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE AUTO FINANCE      Secured       12,650.00     12,650.00        12,650.00      12,650.00     618.03
 CAPITAL ONE AUTO FINANCE      Unsecured            NA         527.79           527.79        527.79        0.00
 COMENITY BANK                 Unsecured      3,757.00       3,789.17         3,789.17      3,789.17        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured         991.00        998.19           998.19        998.19        0.00
 ECAST SETTLEMENT CORPORATION Unsecured       1,263.00       1,263.59         1,263.59      1,263.59        0.00
 ECMC                          Unsecured           0.00          0.00             0.00           0.00       0.00
 FAY SERVICING                 Secured             0.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                  Unsecured         695.00        752.24           752.24        752.24        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         507.00        532.48           532.48        532.48        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         650.00        657.55           657.55        657.55        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,313.00       3,313.93         3,313.93      3,313.93        0.00
 PORTFOLIO RECOVERY ASSOC      Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         977.00        990.16           990.16        990.16        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,084.00         853.10           853.10        853.10        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      5,240.00       5,106.37         5,106.37      5,106.37        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,250.00       1,265.12         1,265.12      1,265.12        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         395.00        401.40           401.40        401.40        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         734.00        744.91           744.91        744.91        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         955.00        969.83           969.83        969.83        0.00
 SALLIE MAE                    Unsecured           0.00           NA               NA            0.00       0.00
 THD/CBNA                      Unsecured         557.00           NA               NA            0.00       0.00
 SFC CENTRAL BANKRUPTCY        Unsecured      2,300.00         766.97           766.97        766.97        0.00
 SFC CENTRAL BANKRUPTCY        Unsecured           0.00      1,593.96         1,593.96      1,593.96        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-38889      Doc 73     Filed 12/19/18    Entered 12/19/18 11:06:17               Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal        Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid           Paid
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00          0.00           0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00          0.00           0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                    $0.00
       Mortgage Arrearage                             $3,188.70          $3,188.70                    $0.00
       Debt Secured by Vehicle                       $12,650.00         $12,650.00                  $618.03
       All Other Secured                                  $0.00              $0.00                    $0.00
 TOTAL SECURED:                                      $15,838.70         $15,838.70                  $618.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                $0.00                 $0.00
        Domestic Support Ongoing                           $0.00                $0.00                 $0.00
        All Other Priority                                 $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                           $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                         $37,220.76         $24,526.76                    $0.00


 Disbursements:

        Expenses of Administration                         $5,760.07
        Disbursements to Creditors                        $40,983.49

 TOTAL DISBURSEMENTS :                                                                     $46,743.56




UST Form 101-13-FR-S (9/1/2009)
Case 14-38889        Doc 73      Filed 12/19/18     Entered 12/19/18 11:06:17            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
